MATHEWS, Circuit Judge
(dissenting in part).
Appellant, the United States, acquired its title, if any, to the land in controversy from Bissell and Aspinwall, who acquired their title, if any, by mesne conveyances from Victor Castro, who acquired his title, if any, by grant from the Mexican government. Bissell and Aspinwall could and did convey to appellant only the land which was granted to Castro and confirmed to Bissell and Aspinwall. The land so granted and confirmed was in the decree of confirmation (May 8, 1855) described as “The place [which] is situate in the Bay of San Francisco, and is called ‘Isla de la Yegua’ or Mare Island and being an Island is bounded by the water’s edge.”
In the case at bar, the District Court found, in effect, that the “place” which at the time of the grant to Castro and at the time of the confirmation to Bissell and Aspinwall was called Isla de la Yegua or Mare Island did not include any of the land here in controversy. The finding is amply supported by evidence.
The last part of the above quoted description should be read with and construed in the light of the first part; and it should be remembered that the word “island” does not always mean land completely surrounded by water. International Dictionary, “Island,” definition 2; Century Dictionary, “Island,” definitions 2 and 3. “The words ‘island’ and ‘isle’ are sometimes used for a piece of land isolated during high tide or surrounded by marsh; e.g., Hayling Island, Isle of Ely.” Encyclopaedia Britannica, 14th Edition, Vol. 12, p. 715.
Even now, at highest high tide, the land in controversy is completely separated by water from the land which in 1855 was called Isla de la Yegua or Mare Island. Considering the huge quantities of silt which the evidence shows — and we know judicially— have been deposited in San Francisco Bay since 1855, it is not improbable that in 1855 the two tracts were completely separated by water at ordinary high tide. Be that as it may, appellant acquired only the land which in 1855 was called Isla de la Yegua or Mare Island; and the land in controversy was not then so called.
The judgment should be affirmed.